       Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 1 of 16




                  UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF GEORGIA
                        ATLANTA DIVISION

RICKY R. FRANKLIN,                       )
                                         )
            Plaintiff,                   )         Case No. 1:19-CV-3852-MLB
                                         )         Honorable Judge Michael L.
v.                                       )         Brown
                                         )
CITIMORTGAGE, INC.,                      )
                                         )
            Defendant.                   )         JURY TRIAL DEMANDED
                                         )

          CITIMORTGAGE, INC.’S REPLY IN SUPPORT OF ITS
               MOTION FOR SUMMARY JUDGMENT
      Franklin has not discharged his burden to oppose CMI’s Motion for Summary

Judgment (“Motion,” Dkt. No. 49) by presenting competent evidence establishing a

genuine issue of material fact.1 Instead, Franklin submitted (1) a brief that argues

CMI used an ATDS based on outdated law and a premise that lacks any legal

support, and (2) a declaration in which he concludes he heard “automated” voice

messages during some calls from CMI. This is not enough to survive summary




1
  For convenience and simplicity, this brief utilizes the same terms defined
previously in CMI’s Motion.
                                         1
        Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 2 of 16




judgment, and CMI respectfully renews its request for judgment in its favor on

Franklin’s TCPA claims.2

    A. CMI did not use the Aspect Platform to call Franklin’s Cell Phone, and,
       even if it had, the Aspect Platform is not an ATDS as a matter of law.
      In his Brief and Memorandum of Law in Support of his Opposition to

Defendant’s Motion for Summary Judgment (“Opp’n,” Dkt. No. 56), Franklin

argues that “a system that can leave automated messages has the capacity to violate

the TCPA.” (Opp’n at 6, heading for subsection (i).) He argues a dialing system’s

capacity to perform various functions, as opposed to the actual use of the system,

governs whether it violates the TCPA. (Opp’n at 6.) According to Franklin, “if a

person receives 100 calls from a dialing system and one of those calls leaves an

automated voice message, then that system and the entire 100 calls are in violation

of the TCPA because of the capacity to do so.” (Id.) He then concludes, in the face

of sworn evidence to the contrary, that the dialing system CMI uses “has the capacity

to dial numbers using a random or sequential[] number generator and dial the

numbers, therefore all 82 calls are in violation of the TCPA.” (Opp’n at 7.)




2
 CMI’s response to Franklin’s Statement of Additional Material Facts (Opp’n, Dkt.
No. 56, Ex. A at pp.29-30) is attached hereto as Exhibit 1. CMI’s reply to Franklin’s
Response to CMI’s Statement of Undisputed Material Facts (Opp’n, Dkt. No. 56,
Ex. A at pp.13-29) is attached hereto as Exhibit 2.
                                         2
       Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 3 of 16




      Franklin’s Opposition fails for at least three reasons. First, his tortured

argument that all calls made using a dialing system with the capacity to leave

“automated messages” are TCPA violations has no legal basis. Franklin is conflating

two distinct bases for liability under the TCPA: use of an ATDS on one hand, and

use of an artificial or prerecorded voice on the other. In support of his argument,

Franklin cites an outdated 2009 case out of the Court of Appeals for the Ninth Circuit

examining the definition of an ATDS and whether systems that have the capacity –

a word used in the definition – to generate random or sequential phone numbers fall

within that statutory definition. Whether a dialing system has the capacity to leave

messages using an artificial or prerecorded voice is immaterial to whether that

dialing system is an ATDS under the TCPA. This argument fails.

      Second, Franklin completely ignores the fact that CMI did not use the Aspect

Platform to call his Cell Phone. The only calls CMI made regarding the Loan using

the Aspect Platform occurred between March 30, 2017, and April 7, 2017, and were

made to a phone number ending in 2542. (See Defendant’s Statement of Material

Facts as to Which There is No Genuine Issue to be Tried (“CMI’s SMF,” Dkt. No.

49-2) at ¶¶ 39-40.) Franklin admits he did not own a phone number ending in 2542

in 2017 and those calls were not made to his Cell Phone. (See Plaintiff’s Local Rule

56.1(B)(2) Response to [CMI’s SMF] (“Franklin’s SMF Resp.,” Doc. No. 56 at Ex.

                                          3
        Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 4 of 16




A, pp.26-28) at ¶¶ 36-41.) So the only calls CMI made using the Aspect Platform

were not made to Franklin’s Cell Phone and cannot form the basis of a TCPA

violation raised by him. (47 U.S.C. § 227(b)(1)(A), emphasis supplied: The TCPA

prohibits “any call . . . using any [ATDS] . . . to any telephone number assigned to a

. . . cellular telephone service.”)

       Third, even if CMI had used the Aspect Platform to call Franklin’s Cell Phone,

the Aspect Platform is not an ATDS as a matter of law because it does not use a

random or sequential number generator. (See CMI’S SMF at ¶¶ 30-34.) Despite a

brand new Supreme Court of the United States opinion conclusively establishing

that the TCPA’s definition of an ATDS “excludes equipment that does not ‘us[e] a

random or sequential number generator,’” Franklin nevertheless opposes CMI’s

motion for summary judgment on his ATDS claim. Facebook, Inc. v. Duguid, 141

S. Ct. 1163, 1171 (2021). Interestingly, he summarily concludes that the Aspect

Platform “has the capacity to dial numbers using a random or sequential[] number

generator,” despite sworn evidence from CMI and Aspect, the software developer,

to the contrary. (See CMI’S SMF at ¶¶ 33-35.) Franklin somehow reaches this

conclusion without knowing any facts that could lead him there logically.3 Indeed,


3
 The factual basis for Franklin’s conclusion that the Aspect Platform “has the
capacity to dial numbers using a random or sequential[] number generator” is
particularly questionable given that Franklin himself provided his Cell Phone
                                       4
        Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 5 of 16




Franklin never asked for CMI’s or Aspect’s deposition, nor did he attempt to conduct

discovery about the Aspect Platform at all, to gather evidence to support his

predetermined conclusion that the Aspect Platform is an ATDS.4



number to CMI in writing. (See Franklin’s SMF Resp. at ¶ 9 (admitting that he
identified his Cell Phone number ending in 3733 in written correspondence with
CMI).) CMI could not have used any software to generate that phone number
because Franklin provided it.
4
  Although Franklin is proceeding in forma pauperis and is representing himself in
this case, he is an experienced litigator. The following is a list of TCPA lawsuits
Franklin has initiated and litigated against other entities across the county, excluding
CMI: Ricky R. Franklin v. Navient, Inc., Student Assistance, Inc., Case No. 17-1640
(D. Del.); Ricky R. Franklin v. True Dental Discounts.com, LLC, Case No. 6:17-CV-
01600-PGB-GJK (M.D. Fla); Ricky R. Franklin v. Wellcare Health Plans Inc., Case
No. 8:19-cv-02049-CEH-CPT (M.D. Fla.); Ricky R. Franklin v. Enhanced Recovery
Company, LLC, Case No. 4:2019-cv-00534 (N.D. Fla.); Ricky R. Franklin v.
Facebook, Inc., Case No 1:15-CV-0655 (N.D. Ga.); Ricky R. Franklin v. Georgia
Power Company, Case No. 1:19-CV-3853 (N.D. Ga.); Ricky R. Franklin v. Atlanta
Medical Center, Inc., Case No. 1:17-cv-03394-MLB (N.D. Ga.); Ricky R. Franklin
v. Cenlar FSB d/b/a Central Loan Administration and Reporting (CENLAR), Case
No. 1:20-cv-1410 (N.D. Ga.); Ricky R. Franklin v. DePaul University, Case No.
1:16-cv-08612 (N.D. Ill.); Ricky R. Franklin v. Express Text LLC, Case No. 1:16-
cv-09660 (N.D. Ill.); Ricky R. Franklin v. Papa John’s International, Inc., Case No.
3:16-cv-00671-CRS (W.D. Ky.); Ricky R. Franklin v. Dunhams Sports, Case No.
2:18-cv-11000-DPH-MKM (E.D. Mich.); Ricky R. Franklin v. Lending Cloud, 1:19-
cv-00684-PLM-PLG (W.D. Mich.); Ricky R. Franklin v. Bison Recovery Group,
Inc., Case No. 1:18-cv-00161-JLS-LGF (W.D. N.Y.); Ricky R. Franklin v. FBCS,
Inc., Case No. 2L19-cv-05062-TJS (E.D. Pa.); Ricky R. Franklin v. Saint Francis
Hospital Bartlett, Inc., Case No. 2:18-cv-02209-SHL-cgc (W.D. Tenn.); Ricky R.
Franklin v. Clear Spring Loan Services, Case No. 3:18-cv-00228-L-BH (N.D. Tex.);
Ricky R. Franklin v. Upland Software, Inc., Case No. 1:18-cv-00236-LY (W.D.
Tex.); Ricky R. Franklin v. Liberty University, Inc., Case No. 6:16-cv-00065-NKM-
RSB (W.D. Va.).
                                           5
        Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 6 of 16




      Now, even with competent evidence and controlling legal authority to the

contrary, Franklin nevertheless contends that all 82 calls CMI made to his Cell Phone

are TCPA violations because CMI used an ATDS. (Opp’n at 7.) Simply put, this is

incorrect. There is no genuine issue of material fact remaining as to Franklin’s ATDS

claim. The 39 calls that did not involve the alleged use of an artificial or prerecorded

voice are not violations of the TCPA as a matter of law because CMI did not make

those calls using an ATDS.5

    B. Franklin’s conclusory declaration is not enough to survive summary
       judgment on his claim that CMI called him using an artificial or pre-
       recorded voice.
      Franklin is taking the position that CMI called him using an artificial or

prerecorded voice in violation of the TCPA. (Compl., ¶ 15.) CMI has moved for

summary judgment on this claim. CMI’s burden on summary judgment is clear:

demonstrate the absence of a genuine issue of material fact by showing the Court

that there is an absence of evidence to support Franklin’s case. Celotex Corp. v.

Catrett, 477 U.S. 317, 323, 325 (1986).

      CMI carried that burden: it produced documentary evidence proving that,

during the time Franklin contends CMI called him using an artificial or prerecorded

5
  The 39 calls that did not involve the alleged use of an artificial or prerecorded voice
are the calls listed in Categories 3 and 4 of CMI’s SMF ¶ 21, as well as the voicemail
left by a live human referenced in CMI’s SMF ¶ 19.
                                           6
        Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 7 of 16




voice, CMI used exclusively Agent-Initiated Contact (“AIC”) calls that were dialed

by live human agents who did not use artificial or prerecorded voices. (CMI’s SMF

at ¶¶ 42-44.) Moreover, CMI produced all six of Franklin’s recorded phone calls

with CMI, all of which feature conversations with a live human and none of which

feature an artificial or prerecorded voice. (Id. at ¶¶ 24-25.) And, perhaps most

importantly, CMI pointed out the only evidence Franklin has suggesting CMI used

an artificial or prerecorded voice is his own testimony and his own self-generated

records. (Id. at ¶ 26.)

       The burden now shifts to Franklin. His burden on summary judgment is also

clear: present affirmative evidence to show that a genuine issue of fact exists as to

whether CMI used an artificial or prerecorded voice to call his Cell Phone. Anderson

v. Liberty Lobby, Inc., 477 U.S. 242, 257 (1986). He must do more than show a

“metaphysical doubt” as to the material facts. Schultz v. American Airlines, Inc., 449

F.Supp. 3d 1301, 1310 (S.D. Fla. 2020).

       Franklin has not carried that burden. The only evidence Franklin presents in

support of his allegation is (1) a declaration wherein he summarily concludes that

CMI used “automated” messages when it called his Cell Phone, and (2) a duplicate

copy of the self-generated call log he produced in discovery. (See Opp’n at Ex. B

(Doc. 56, pp.32-35); and Ex. C (Doc. 56, pp.37-42).) Both pieces of evidence, as

                                          7
        Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 8 of 16




well as Franklin’s deposition testimony, merely conclude that CMI used messages

featuring “automated” voices.

      To successfully defeat summary judgment, a plaintiff must do more than

provide conclusions or unsubstantiated assertions in affidavit form. Leigh v. Warner

Bros., Inc., 212 F.3d 1210, 1217 (11th Cir. 2000) (noting the Eleventh Circuit has

“consistently held that conclusory allegations without specific supporting facts have

no probative value”); Evers v. General Motors Corp., 770 F.2d 984, 986 (11th Cir.

1985) (same); Weed Wizard Acquisition Corp. v. A.A.B.B., Inc., 201 F. Supp. 1252,

1256 (N.D. Ga. 2002) (noting “[m]ere conclusory allegations and assertions are

insufficient to create a disputed issue of material fact.”). Placing a conclusion within

an affidavit or declaration does not transform the conclusion into something more

than what it is: a conclusion, not a fact based upon personal knowledge. Ellis v.

England, 432 F.3d 1321 (11th Cir. 2005) (holding plaintiff’s affidavit was

insufficient to avoid summary judgment for the defendant because “mere

conclusions and unsupported factual allegations, as well as affidavits based, in part,

upon information and belief, rather than personal knowledge, are insufficient to

withstand a motion for summary judgment.”); see also Walace v. Cousins, 783 Fed.

Apx. 910, 913 (11th Cir. 2019) (holding a conclusory affidavit that fails to support

its assertions with specific facts, has no probative value and cannot defeat summary

                                           8
       Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 9 of 16




judgment); King v. OfficeMax Incorporated, Case No. 1:06-CV-0276-JEC-LTW,

2007 WL 9701729, at *1-2 (N.D. Ga. June 28, 2007), report and recommendation

adopted, 2007 WL 9701886 (N.D. Ga. July 27, 2007) (finding paragraphs of

plaintiff’s affidavit in opposition to defendant’s motion for summary judgment were

insufficient because they “clothe legal conclusions, speculation, opinions, and

conclusory allegations as ‘facts’” and therefore “cannot be treated as factual support

for a party’s position on a pending summary judgment motion”).

      And, especially in the context of a TCPA claim based upon a defendant’s use

of an artificial or prerecorded voice, the plaintiff must do more than merely speculate

under oath about the quality of the voice he heard. See Dennis v. Reg'l Adjustment

Bureau, Inc., No. 09-61494-CIV, 2010 WL 3359369, at *3 (S.D. Fla. July 7, 2010)

(granting defendant summary judgment on plaintiff’s claim it used an artificial or

prerecorded voice where defendant’s records indicate calls were manually dialed

and plaintiff’s only evidence is her deposition testimony that she “did not believe

that a live person left [Defendant’s] messages”); cf. Wilcox v. Green Tree Servicing,

LLC, No. 8:14-CV-1681-T-24, 2015 WL 2092671, at *6 (M.D. Fla. May 5, 2015)

(denying summary judgment to defendant on plaintiff’s artificial/prerecorded voice

claim but where defendant did not provide any sworn testimony that its agents left

live messages); Johnson v. Cap. One Servs., LLC, No. 18-CV-62058, 2019 WL

                                          9
       Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 10 of 16




4536998, at *5 (S.D. Fla. Sept. 19, 2019) (denying summary judgment to defendant

on plaintiff’s artificial/prerecorded voice claim but where defendant’s own

documentary evidence indicated the use of a “[v]irtual msg”).

      In this case, Franklin has the burden of proof. Despite months of discovery,

many documents produced by CMI, and CMI’s lengthy deposition of him, Franklin

has been unable to produce any affirmative evidence that CMI used an artificial or

prerecorded voice to call him. His declaration in opposition to CMI’s Motion merely

concludes that CMI used “automated” messages. (See Opp’n at Ex. B (Doc. 56,

pp.32-35), ¶ 9 (“Plaintiff answered at least 7 calls and was greeted by an automated

voice message . . .”); ¶ 10 (“On more than 43 of the calls, Plaintiff was greeted by

an automated message . . .”); ¶ 15 (“Plaintiff has received calls from a system that

greeted him with over 43 automated voice message greetings on his phone.”)

      In fact, even when pressed more than 30 times during his deposition to provide

facts forming the basis for his conclusion that the voices in the messages were not

live human voices, Franklin was unable to do so. His explanations varied from “I

can tell the difference” between an artificial and a live voice (Franklin Tr. 40:9-14)




                                         10
       Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 11 of 16




to “[i]t was just very generic” (Franklin Tr. 64:23-65:3) to “it was a one-way

conversation” (Franklin Tr. 96:11-17).6

      Here, CMI has produced documentary evidence – its Communication Report

– proving that CMI called Franklin using exclusively Agent-Initiated Contact

(“AIC”) calls that were dialed by live human agents who did not use artificial or

prerecorded voices. (CMI’s SMF at ¶¶ 42-44.) At this point in litigation, Franklin

must do more than merely speculate and assert under oath that a fact question exists.

He must come forward with affirmative evidence. This is especially so where

Franklin has the burden of proof at trial and failed to make efforts to obtain

affirmative evidence during the discovery period.7 Franklin could have recorded the

“automated” messages he received; he did not.8 He could have sought corroborating

testimony from an expert or even just another lay person; he did not.9 And, perhaps

6
 These excerpts from Franklin’s deposition testimony can be found at Dkt. 49-4, at
pp.9, 24-25, and 55.
7
  See supra n.4. Despite proceeding pro se in this case, Franklin is an experienced
litigator and has initiated more than 20 TCPA lawsuits across the country.
8
 And – it bears repeating – the six recordings Franklin made and produced do not
evidence the use of an artificial or prerecorded voice. All six are conversations
between Franklin and a live human agent.
9
 On this point, Franklin believes he is “competent to testify about the stated matter
of automated messages and greetings” and “doesn’t need to have anyone listen to a
message to confirm it’s automated.” (Franklin’s SMF Resp. at ¶ 28.) CMI does not
agree. Rule 56(c)(4) requires that “[a]n affidavit or declaration used to support or
oppose a motion must be made on personal knowledge, set out facts that would be
                                         11
       Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 12 of 16




most egregiously, he could have deposed CMI to better understand its process for

calling its borrowers, and whether or in what instances artificial or prerecorded

voices are used, if ever; he did not.10

      A plaintiff must do more than provide conclusions or unsubstantiated

assertions in affidavit form to survive summary judgment. Franklin has not met his

burden to oppose CMI’s Motion with competent, affirmative evidence. Accordingly,

CMI’s Motion must be granted.



admissible in evidence, and show that the affiant or declarant is competent to testify
on the matters stated.” Fed. R. Civ. P. 56(c)(4) (emphasis supplied). Franklin has not
established that he has any specialized or particular knowledge or training on how
to determine whether a human voice is live or artificial or prerecorded, and he has
not tendered himself as an expert witness. As a result, and pursuant to Rule 56(c),
Franklin is not competent to provide his opinion, which is unsupported by facts,
possesses no probative value, and contradicts documentary and sworn evidence
presented by CMI.
10
  A plaintiff is not entitled to sit on his hands during discovery only to submit a
conclusory affidavit and survive summary judgment. See Boyd v. Wells Fargo Bank,
N.A., No. 2:15-CV-2, 2016 WL 7323293, at *8 (S.D. Ga. Dec. 14, 2016), aff’d sub
nom., Boyd v. Experian Info. Sols., Inc., 692 F. App’x 980 (11th Cir. 2017) (holding
plaintiff could not survive summary judgment where he failed to utilize the
discovery process available to him, and as a result of that failure did not possess the
affirmative evidence necessary to defeat a properly supported motion for summary
judgment). CMI has presented documentary evidence proving that all calls to
Franklin’s Cell Phone were Agent-Initiated Contact (“AIC”) calls that did not utilize
an artificial or prerecorded voice. Franklin cannot now carry his burden to present
affirmative evidence with his unsupported and conclusory opinion alone – especially
without utilizing the discovery process afforded him, where Franklin could have
inquired about CMI’s system and process for making AIC calls.
                                          12
      Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 13 of 16




   C. Conclusion.

      For all the reasons stated herein and in its Motion, CMI requests this Court

grant summary judgment in its favor on all of Franklin’s claims that CMI violated

the TCPA.

      Respectfully submitted on May 3, 2021.

                                       ADAMS AND REESE LLP

                                       /s/ Amy L. Hanna Keeney
3424 Peachtree Road NE                 Amy L. Hanna Keeney
Suite 1600                             Georgia Bar No. 509069
Atlanta, Georgia 30326
Telephone: (470) 427-3700              Attorney for Defendant CitiMortgage,
Facsimile: (404) 238-9674              Inc.
amyhanna.keeney@arlaw.com




                                       13
       Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 14 of 16




                      CERTIFICATE OF COMPLIANCE

      The undersigned hereby certify that the foregoing has been prepared in Times

New Roman 14 font and is in compliance with United States District Court, Northern

District of Georgia Local Rule 5.1.

      Respectfully submitted this 3rd day of May, 2021.

                                       ADAMS AND REESE LLP

                                       /s/ Amy L. Hanna Keeney
3424 Peachtree Road NE                 Amy L. Hanna Keeney
Suite 1600                             Georgia Bar No. 509069
Atlanta, Georgia 30326
Telephone: (470) 427-3700
Facsimile: (404) 238-9674
amyhanna.keeney@arlaw.com




                                       14
       Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 15 of 16




                     UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

RICKY R. FRANKLIN,                       )
                                         )
            Plaintiff,                   )        Case No. 1:19-CV-3852-MLB
                                         )        Honorable Judge Michael            L.
v.                                       )        Brown
                                         )
CITIMORTGAGE, INC.,                      )
                                         )
            Defendant.                   )        JURY TRIAL DEMANDED
                                         )

                         CERTIFICATE OF SERVICE

      I hereby certify that on May 3, 2021, I electronically filed the foregoing

CITIMORTGAGE,            INC.’S     REPLY       IN     SUPPORT        OF      ITS

MOTION FOR SUMMARY JUDGMENT and, in accordance with Standing

Order No. 19-01, caused a copy to be served by certified U.S. Mail, return receipt

requested, to:

      Ricky R. Franklin
      708 Brambling Way
      Stockbridge, GA 30281



                          (signature on following page)




                                       15
      Case 1:19-cv-03852-MLB Document 57 Filed 05/03/21 Page 16 of 16




                                      ADAMS AND REESE LLP

                                      /s/ Amy L. Hanna Keeney
                                      Amy L. Hanna Keeney
                                      Georgia Bar No. 509069

                                      Counsel for Defendant CitiMortgage, Inc.

3424 Peachtree Road, NE, Suite 1600
Atlanta, GA 30326
Tel: (470) 427-3700
Fax: (404) 500-5975
amyhanna.keeney@arlaw.com




                                       16
